t c memo united_states tax_court asmark institute incorporated petitioner v commissioner of internal revenue respondent docket no 30238-07x filed date e michael paturis for petitioner william i miller for respondent memorandum opinion morrison judge pursuant to sec_7428 petitioner asmark institute inc seeks a declaratory_judgment that it meets the requirements of sec_501 and is therefore exempt from federal income_taxation it exhausted it sec_1all section references are to the internal_revenue_code_of_1986 as amended administrative remedies as required by sec_7428 and rule c it received a final adverse determination_letter dated date it invoked the jurisdiction of this court by a petition filed date this case was submitted for decision on the stipulated administrative record as defined in rule b background the petitioner asmark institute inc will be referred to as asmark institute asmark institute had a for-profit predecessor we refer to this predecessor by its full name asmark inc the respondent will be referred to here as the irs in briefing this case after trial asmark institute failed to propose findings_of_fact regarding most of the factual disagreements that it had with the irs asmark inc the predecessor of asmark institute asmark inc a for-profit company began in with clients by date asmark inc provided risk management services to farm retailers it developed expertise in understanding government regulations that affect agricultural businesses it became a resource center for agricultural businesses by providing educational material 2all rule references are to the tax_court rules_of_practice and procedure 3by farm retailers we mean businesses that sell goods and services mostly to farms training programs and on-site inspections it also created computer programs that allowed businesses to file timely reports with government agencies its mission was to help agricultural businesses comply with government regulations its owners and their ownership shares were allen c summers jr percent his wife susan summers percent and johnnie r lawrence percent allen c summers served as president we infer that there were only two other officers susan summers and johnnie r lawrence on its form_1120s u s income_tax return for an s_corporation for the calendar_year asmark inc reported ordinary business income of dollar_figure it also reported that compensation of officers was dollar_figure in the calendar_year asmark inc paid salaries to its officers and directors of dollar_figure on its form_1120s asmark inc reported that salaries and wages were dollar_figure in the calendar_year asmark inc paid salaries and wages of dollar_figure during asmark inc paid total salaries of dollar_figure which is the sum of dollar_figure and dollar_figure landmark technologies l l c was a for-profit company that owned properties used in the operations of asmark inc the owners of landmark technologies l l c were allen c summers susan summers and johnnie r lawrence asmark inc recognized that it would greatly improve its market share if it could gain access to the farm retailers who were members of trade associations yet it was reluctant to cooperate with the associations because it feared that it would lose control of its trade secrets by converting to a nonprofit corporation it believed that it would no longer be obligated to protect its trade secrets and it could therefore cooperate with the associations organization of asmark institute on date asmark institute was incorporated as a nonstock nonprofit corporation under the laws of kentucky asmark institute had its principal office in owensboro kentucky article ii of its articles of incorporation dated date provides that asmark institute is organized exclusively for the purpose of serving as a resource center for compliance materials and services for the agribusiness industry article vi provides in part not withstanding sic any other provision of these articles the corporation shall not carry on any other activities not permitted to be carried on a by a corporation exempt from federal_income_tax under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code or article vii states in part the corporation is irrevocable sic dedicated to and is organized and operated exclusively for charitable purposes within the section of c of the internal_revenue_code or corresponding section of any future code according to its bylaws the purpose of asmark institute is to serve as a national_resource_center for regulatory compliance assistance to agricultural retailers and related agricultural businesses and trade associations promote knowledge of regulatory compliance requirements serve as the national coordinating institution for creation development and administration of compliance- related aids materials products tools or other solutions pertinent to the needs of agricultural retailers and related businesses advance industry-standards and conformity with compliance as a means of benefitting the public health safety welfare and environment promote industry-standard educational opportunities and materials as a means of facilitating compliance and safer work environments cooperate with departments and agencies of federal state and local governments in achieving optimum compatibility between regulatory compliance requirements and the efforts of industry and commerce promote cooperation and support between the state and national trade associations and or organizations directly related to the interests of agricultural retailers and related businesses communicate and cooperate with other industries and organizations on issues of mutual interest and establish high standards of business ethics and professionalism asmark institute was not affiliated with a governmental agency in date asmark institute filed an application asking the irs to recognize that it was exempt from tax under sec_501 at the time that it filed the application asmark institute had not yet begun operations and did not have any assets asmark inc transferred all of its assets worth dollar_figure and consisting of supplies furniture and computers to asmark institute asmark institute did not assume the liabilities of asmark inc the asmark website announced that on date asmark inc officially became the asmark institute on date asmark institute entered into a lease agreement with landmark technologies l l c this lease was similar to the lease between landmark technologies l l c and asmark institute’s predecessor asmark inc the lease entitled asmark institute to use a big_number square-foot office building situated on a 22-acre lot the building was used by asmark institute as offices a training facility and warehouse space the rent was dollar_figure per year on date asmark inc was dissolved the dissolution did not occur earlier because its owners had been waiting for the irs to act on asmark institute’s application_for recognition of exempt status when the irs asked for more information instead of reaching a decision the owners decided to dissolve the corporation asmark institute’s employees asmark institute had the same employees as its predecessor asmark inc allen c summers served as president susan summers served as secretary treasurer johnnie r lawrence served as vice president asmark’s board_of directors consisted of allen c summers representatives of its members except governments and educational institutions and representatives of the fertilizer and agrichemical industry asmark institute projected that its total salary expense would be asmark inc projected salaries position officers directors other salaries total salaries dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number of the dollar_figure projected to be the salaries for officers directors dollar_figure would be paid to allen c summers dollar_figure would be paid to susan summers and dollar_figure would be paid to johnnie r lawrence revenues asmark institute believed that all of its income would be derived from fees for the services it would render it thought that its fees for and would be dollar_figure dollar_figure million and dollar_figure respectively asmark institute did not intend to collect any income from grants donations or fundraising operations services generally the general function of asmark institute was to help agricultural retailers comply with osha epa dot and dhs regulatory requirements there were separate regulatory requirements for which asmark institute provided assistance asmark institute continued to provide the same regulatory compliance services as asmark inc its customer base was larger than that of asmark inc because the trade associations promoted its services to their members membership asmark institute had five categories of membership as follows charter member a charter member was an entity or individual that had contracted to purchase services from asmark inc or asmark institute before the date that asmark institute began operations apparently this date was considered to be date asmark institute’s website stated clients of asmark on record on date are considered charter members of the new asmark institute regular member a regular member was any member that was admitted to asmark institute after the date asmark institute was created and that did not fit into the other categories of membership association member an association member was any entity or individual of a state or national industry or trade_association or organization who was not otherwise eligible for membership government member a government member was a department authority or agency of a federal state_or_local_government educational member an educational member was a domestic not-for-profit institution of higher learning that was not otherwise eligible for membership the benefits received by each class of member and the fees paid_by each were as follows educational and government members no fees were assessed the benefits to such members included basic communications such as a newsletter a service called safety matters ask erica and updates ask erica is a service that is described later in this opinion we find that the benefits provided to the educational and government members were relatively insignificant association members no fees were assessed the benefits offered included basic communications and the sabrs service package a package of services described below regular and charter members the fees for regular and charter members were set forth in a price list distribution schedule the price list distribution schedule set forth the following service packages and prices for regular and charter members price list distribution schedule service package price per facility compass package lighthouse package no annual travel by state association lighthouse package requiring annual travel by state association dollar_figure for client with locations dollar_figure for client with locations dollar_figure for client with locations as of date asmark institute had charter members regular members association members no government members and no educational members it anticipated that the number of charter members would be unchanged the number of regular members would increase to big_number the number of government members would increase to and the number of educational members would increase to the sabrs service package the compass service package and the lighthouse package asmark institute sold some of its services in bundled packages there were three types of service packages described by asmark institute’s marketing brochures as sabrstm--cut through the regulatory red tape 4the parties agree that asmark institute had charter members its website lists only charter members the parties do not explain the discrepancy compasstm--helping you find your way lighthousetm--navigate the regulations we refer to the three service packages as the sabrs package the compass package and the lighthouse package of the three service packages the one with the lowest level of service was the sabrs package it appears that if a trade_association was a member of asmark institute the trade_association received the sabrs service package and its members received indirect benefits through the sabrs service package the trade_association was not charged a fee the trade association’s members were not charged either unless they purchased an additional service asmark institute provided partial access to its computer system to the trade_association which could then use the computer system to provide services to the trade association’s members the trade_association and its members could also place orders for materials for a fee from asmark institute the trade association’s members could also order specialized services from asmark institute which would split the fee for the services with the trade_association the next type of service package was the compass package it appears that the compass package was offered to any farm retailer who chose the package all retailers who chose the package were considered regular or charter members of asmark institute if the retailer was a member of a trade_association that itself was an association member then the trade_association participated in the delivery of services to the retailer and shared in the revenue from the services asmark institute did not charge the association member for the compass package it charged the regular or charter member who chose this package dollar_figure per facility per year of this dollar_figure fee dollar_figure was shared with the association member to which the regular or charter member belonged asmark institute provided training to the trade_association which in turn provided services to the trade association’s members if the retailer commissioned specialized work or products asmark institute split the fee with the trade_association the next type of service package was the lighthouse package it appears that the lighthouse package was a service offered to any farm retailer who chose the package all retailers who chose the package were considered regular or charter members of asmark institute if the retailer was a member of a trade_association that itself was an association member then that trade_association participated in the delivery of services to the retailer and shared in the revenue from the services asmark institute did not charge the association members for the lighthouse service package it charged its regular or charter members who chose the package dollar_figure per facility per year of this charge dollar_figure was shared with the association member to which the charter member or regular member belonged alternatively if no on-site visit was required the charge to the regular or charter member was dollar_figure per manned facility and asmark institute paid dollar_figure of the fee to the trade_association work duties were split between asmark institute and the trade_association a substantial portion of the work was done by asmark institute the lighthouse package was roughly comparable to the services that asmark inc had provided to its clients specific services on a list that it gave the irs of its major activities and benefits asmark institute identified six particular services sva ask erica ntip myrmp iura and spcc we describe each of these services the fee for each service and whether the service was offered through the three service packages a security vulnerability assessment sva asmark institute offered a service called the security vulnerability assessment or sva what follows is a description of the sva many farm retailers sell ammonium nitrate and anhydrous ammonia for use as fertilizer ammonium nitrate can also be used to make bombs anhydrous ammonia can also be used to make illegal drugs the sva identified the ways in which a farm retailer could prevent terrorists and criminals from obtaining these chemicals sva was used by retailers to satisfy requirements imposed by the department of homeland security the sva service was offered through all three service packages for retailers who were not regular or charter members but who belonged to an association that was an association member the sva service was provided through the sabrs service package for these retailers the fee for the sva program was dollar_figure to dollar_figure asmark institute would share percent of the fee with the association the farm retailer could not directly access the asmark institute website for farm retailers who had enrolled in the compass service package the extra fee for the sva service was dollar_figure none of the fee was apparently shared with the retailer’s association for farm retailers who had enrolled in the lighthouse package the fee for the sva service was dollar_figure apparently none of the fee was shared with the association the relative duties of the retailer the association and asmark institute depended on the type of service package some farm retailers were not regular or charter members and were not members of an association that was a member of asmark institute such retailers did not participate in any of the three service packages however they were eligible to purchase the sva service b nurse tank inspection program ntip asmark institute offered a service called the nurse tank inspection program or ntip a nurse tank is a steel tank used to transport anhydrous ammonia pressurized so that it is in liquid form see c f_r sec_173 m defining nurse tank federal regulations require an identification plate to be attached to each nurse tank in operation id sec_173 m not infrequently an identification plate falls off a nurse tank in the department of transportation created an alternative regulatory scheme that allowed nurse tanks to operate after losing their identification plates fed reg date describing special permit sp in effect since asmark institute administered a national registry of nurse tanks governed by this alternative regulatory scheme this registry is referred to as the nurse tank inspection program in order to qualify for the alternative regulatory scheme a retailer had to participate in the ntip program and pay dollar_figure the alternative regulatory scheme came about through the lobbying efforts of the fertilizer institute an organization which then shared with asmark institute a role in administering the ntip the ntip program was offered through all three service packages some farm retailers received the ntip service through the sabrs service package these retailers received the ntip service at cost we infer from the record that the cost was dollar_figure for farm retailers who received the ntip service through the compass or lighthouse service package the ntip service was also offered at cost some farm retailers were not regular or charter members and were not members of an association that was itself a member of asmark institute such retailers were eligible to purchase ntip the ntip program was not offered to the clients of asmark inc we infer therefore that ntip was a new program started by asmark institute c myrmp another service offered by asmark institute was myrmp a web-based application_for the preparation and maintenance of a risk management plan a risk management plan is used by a facility that stores anhydrous ammonia to take steps to prevent the uncontrolled release of the gas such releases are dangerous to people and destructive of the ozone layer another purpose of the myrmp program was in the words of asmark institute to address uneven enforcement by the various regions of epa the price of myrmp and the type of service depended upon the service package some farm retailers received the myrmp service through the sabrs service package they were retailers who were members of association members of asmark institute but who were not regular or charter members for these retailers the fee for the myrmp service was dollar_figure of the dollar_figure fee the association received percent the retailer did not have access to the asmark institute website directly for farm retailers who had enrolled in the compass service package the price of the myrmp service was dollar_figure with the association receiving percent of the price the retailer had access to the website for retailers who had enrolled in the lighthouse package the fee for the myrmp service was dollar_figure apparently none of this fee was shared with the association the retailer had access to the website some farm retailers were not regular or charter members and were not members of an association that was itself a member of asmark institute such retailers were eligible to purchase myrmp in the epa awarded a dollar_figure annual grant to asmark institute for its work on the myrmp program the myrmp program was not offered to the clients of asmark inc we infer therefore that myrmp was a new program started by asmark institute d inventory update rule amendment iura program the inventory update rule amendment program or iura was a web-based tool for making reports to the epa regarding the movement of imported fertilizers within the united_states the record does not indicate that iura was offered through any of the three service packages ie sabrs compass lighthouse the iura service required the payment of a fee the iura program was not offered to the clients of asmark inc we infer therefore that the iura program was a new program started by asmark institute e spcc asmark institute offered spcc a web-based tool for preparing spill prevention control and countermeasure plans for farm centers spcc was not offered through the sabrs service package spcc was not offered through the compass service package spcc was offered through the lighthouse service package for a fee the record does not reveal how or under what circumstances the spcc was offered to retailers other than through the lighthouse program the spcc program was not offered to the clients of asmark inc we infer therefore that spcc was a new service offered by asmark institute f ask erica asmark institute offered a service called ask erica ask erica was a repository of agency interpretations from dot epa and osha that were important to agribusiness erica is the acronym for electronic repository of interpretations critical to agriculture the ask erica service was provided for no charge to the association members it was also provided at no additional_charge to regular and charter members the record is scanty on the terms by which ask erica was provided to retailers who were not regular and charter members asmark institute made a vague representation to the irs that it administers and or acts as a resource for ask erica and that ask erica was available to the entire industry nonmembers and members this representation is ambiguous thus the record does not reveal whether ask erica was offered to nonmembers for a fee the ask erica program was not offered to the clients of asmark inc we infer therefore that ask erica was a new program started by asmark institute services to sec_501 organizations the irs contends that there is no evidence in the record that any of asmark institute’s clients are sec_501 organizations asmark institute objects to such a finding of fact it claims that a document in the record list of federal state and county government entities served by the asmark institute demonstrates that it served sec_501 organizations but the document to which asmark institute refers appears to be a list of governmental units not sec_501 organizations we find that there is no evidence in the record that any of asmark institute’s clients are sec_501 organizations procedural history as noted asmark institute applied to the irs for recognition of tax-exempt status in date the irs tax exempt and government entities tege division requested additional information from asmark institute on date asmark institute supplied additional information on date in date the irs tege division denied asmark institute’s request for recognition of exempt status in date asmark institute appealed the denial to the irs appeals_office to support its appeal asmark institute sent the irs appeals_office additional documents in date the irs appeals_office determined that asmark institute was not exempt under sec_501 asmark institute filed a petition for declaratory_judgment with the tax_court asmark institute and the irs stipulated that the administrative record comprised exhibits at the request of the parties the case was submitted without trial under rule discussion sec_7428 confers jurisdiction on the tax_court to make a declaration with respect to the initial qualification of an organization seeking tax-exempt status under sec_501 rule a provides that such an action for declaratory_judgment shall be resolved on the basis of the administrative record furthermore rule b provides that the court’s decision will be based upon the assumption that the facts as represented in the administrative record as so stipulated or so certified are true and upon any additional facts as found by the court if the court deems that a trial is necessary neither party expresses a view about who has the burden_of_proof in this proceeding as explained below we find that a preponderance_of_the_evidence shows that asmark institute did not satisfy the requirements of sec_501 therefore even if the irs has the burden_of_proof the irs has shown that asmark institute was not entitled to tax-exempt status neither party expresses a view as to the standard by which we should review the irs’s denial of recognition of tax-exempt status even if the appropriate standard of review is de novo ie even if we gave no deference to the determination of the irs we believe the determination should be sustained to be exempt from income_tax under sec_501 an organization must be operated exclusively for exempt purposes exempt purposes include a charitable purpose here is the standard for determining whether asmark institute meets the test under the operational_test the critical inquiry is whether an organization’s primary purpose for engaging in its activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits 70_tc_352 asmark institute argues that its activities served the charitable purpose of assisting agricultural retail centers to comply with the myriad requirements of federal and state laws designed to protect the public it gives three examples of how it assisted farm centers with legal compliance its security vulnerability assessment program sva its risk management program myrmp and its nurse tank inspection program ntip in addition asmark institute argues that it provided free services as evidence of the free services it points to the following five items the attorney for asmark institute wrote a letter to the irs appeals_office protesting the decision of the irs tege division the letter stated that the compliance tool is available without charge to the public the same letter stated that the database has been turned over to an unrelated company to administer and maintain and which has agreed to make information therefrom available to the public the sabrs service package provided free information to members of trade associations who have signed an affiliation agreement the sabrs service package provided free posters to trade associations for no charge asmark institute’s president and ceo allen c summers testified at a hearing on preventing terrorist attacks on america’s chemical plants before the house committee on homeland security subcommittee on economic security infrastructure protection and cybersecurity on date before analyzing asmark institute’s arguments we will summarize the irs’s position that asmark institute conducted commercial activity rather than charitable activity first the irs argues that asmark competed with commercial firms second the irs argues that providing services to agribusiness is not an inherently charitable activity third the irs argues that asmark institute offered the same services charged the same prices and employed the same workers as its for-profit predecessor asmark inc fourth the irs argues that the asmark institute’s commercial nature is evinced by the fact that its clients were for-profit businesses fifth the irs observes that asmark institute’s relationships with trade associations were designed to increase its client base sixth the irs argues that asmark did not educate the public because its educational and compliance materials were available only for a fee as we will explain we agree with the irs that asmark institute’s operations were commercial rather than charitable its operations consisted mainly of compliance services provided for a fee therefore we will first discuss whether the providing of compliance services for a fee was charitable we will then discuss the free services provided by asmark institute asmark institute argues that by providing compliance services to farm retailers for a fee it generated public benefits for example one service was to identify ways for its members to comply with regulations designed to prevent the uncontrolled release of anhydrous ammonia gas but the public benefit of preventing the release of ammonia into the air is no different from the benefits of complying with many other legal requirements many laws are supposed to produce benefits to the public improving compliance with these laws should therefore produce public benefits this is not sufficient to constitute a charitable operation were it otherwise firms that assist their clients in complying with the laws on a fee-for-service basis could claim exemption from income_tax besides its paid services asmark institute offered free services in considering whether the free services provided by asmark require us to characterize its operations as charitable instead of commercial we first observe that the free services it provided were relatively small in relation to all of its services of three major services provided by asmark--the security vulnerability assessment the nurse tank inspection program and myrmp--none was free asmark institute identified five free services in its brief but these do not tilt the scale the first free service was a compliance tool as it was vaguely described in the protest letter by asmark institute’s attorney we do not know what the compliance tool was how it was administered and who it benefited the second free service was identified as the database in the same protest letter similarly we do not know specific information about the database how it was administered and who it benefited the third free service identified by asmark institute was the information that it made available to members of the trade associations who participated in the sabrs service package it is obvious that this service was part of asmark institute’s campaign to market itself to members of the trade associations asmark institute hoped to convince these members to pay it for services thus its distribution of free information to the associations does not demonstrate that asmark operated as a charity the fourth free service identified by asmark institute was its distribution of free posters to trade associations as part of the sabrs service package however the portions of the administrative record cited by asmark institute show that it charged a fee for these posters the posters were not in fact free fifth asmark institute argues that it provided a free service to the congress when its president and ceo testified before a congressional committee we have no reason to doubt that the testimony of mr summers was beneficial to the committee but we believe that the testimony also served private interests as a publication of the fertilizer institute noted summers used his testimony to relay to the subcommittee the fertilizer industry’s opposition to any legislation that mandates the use of inherently safer technologies ist on balance this testimony and the other free services provided by asmark institute for example the standard services it provided to government members and educational members to whom it charged no membership fee do not convince us that asmark institute was something other than a commercial provider of services our conclusion that asmark institution’s operations were commercial rather than charitable is fortified by the fact that asmark institute competed with commercial firms the fact that asmark institute continued the same operations as its for-profit predecessor except for its expansion of its relationships with trade associations a move designed to increase its base of fee- paying members and the fact that its clients were for-profit 5the administrative record establishes that asmark institute took a more hands-on approach to compliance services than other service providers businesses that purchased asmark institute’s services in order to minimize the costs of regulatory compliance in an additional attempt to explain why its operations were charitable asmark institute argues that its operations lessened the burdens of government according to sec_1 c - d income_tax regs one purpose that qualifies as a charitable purpose is the lessening of the burdens of government an organization may be considered to lessen the burdens of government if a government unit has accepted as its responsibility the activities conducted by the organization and recognizes that the organization is acting on the government’s behalf 88_tc_1 affd without published opinion 838_f2d_465 4th cir asmark institute’s activity is to assist farm retailers in complying with government regulations the record does not show that a government agency has accepted responsibility for asmark institute’s activity nor does the record show that asmark institute was acting on behalf of any government agency there are various letters from government agencies expressing their appreciation for the efforts of asmark institute in improving compliance with regulations there is also evidence that government agencies have expressed an interest in working with asmark institute there is also some evidence that the epa gave asmark institute a dollar_figure grant these documents do not establish that a government agency has accepted responsibility for asmark institute’s activities or that a government agency has recognized that asmark institute is acting on the agency’s behalf we find that asmark institute was not operated exclusively for exempt purposes it therefore was not tax exempt we need not reach the irs’s additional argument that asmark institute was operated for the benefit of private interests decision will be entered for respondent
